Citation Nr: 1439334	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  11-28 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a lumbar spine condition.

2. Entitlement to service connection for a lumbar spine condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1978 to October 1981.  The Veteran also has a period of service with the National Guard.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran testified before the Board at an October 2013 hearing at the RO.  A transcript of the hearing is of record.

The issue of entitlement to service connection for a lumbar spine condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A November 2007 rating decision denied the Veteran's claim of entitlement to service connection for a lower back condition.  The Veteran did not file a notice of disagreement. 

2. Evidence received since the November 2007 rating decision is not cumulative of the evidence of record at the time of the last prior denial as it relates to an unestablished fact necessary to substantiate the claim of service connection for a lumbar spine condition and raises a reasonable possibility of substantiating the Veteran's claim of service connection.

CONCLUSIONS OF LAW

1. The November 2007 rating decision that denied the Veteran's claim of entitlement to service connection for a low back condition is final.  38 U.S.C.A. § 7105 (West 2002).

2. Evidence received since the November 2007 rating decision, in connection with Veteran's claim of entitlement to service connection for a lumbar spine condition, is new and material; the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Since the claim addressed below has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

The RO initially denied the Veteran's claim of entitlement to service connection for a lower back condition in a November 2007 rating decision.  The Veteran did not file a notice of disagreement in regards to this rating decision.  Therefore, the November 2007 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim. Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  Finally, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received since the November 2007 rating decision includes statements by the Veteran, a statement by the Veteran's friend, VA treatment records, and the Veteran's October 2013 Board hearing testimony.  Significantly, the Veteran's statements since the November 2007 rating decision have indicated, for the first time, that the Veteran believes his lumbar spine disability could be related to his National Guard service.  December 2010 Veteran's Statement, October 2011 VA Form 9.  

Therefore, the Board concludes that the Veteran's statements are new and material with respect to the issue of service connection for a lumbar spine condition.  The evidence is new as it has not previously been included in the record.  This evidence is material as it relates to an unestablished fact necessary to substantiate the claim, namely evidence of a possible etiology of the Veteran's lumbar spine condition.  Furthermore, this evidence is not cumulative or redundant and raises a reasonable possibility of substantiating the Veteran's claim of service connection and, thus, constitutes new and material evidence.  See Shade, 24 Vet. App. at 118.  This fact is reinforced by the October 2007 VA examiner who, when opining about the Veteran's lumbar spine condition, noted that Veteran's National Guard records were not part of the claims file and indicated that if further evidence was added to the claims file the opinion provided might change.  Consequently, the Veteran's claim of entitlement to service connection for a lumbar spine condition must be reopened.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a lumbar spine condition is reopened.


REMAND

The Veteran asserts service connection for a lumbar spine condition as directly related to National Guard service.  To the extent a Veteran's disability arises from his service with the National Guard, the Board notes that "members of the Army National Guard of the United States and the Air National Guard of the United States are not in active Federal service except when ordered thereto under law."  10 U.S.C.A. § 12401 (West 2002).  The National Guard is only a reserve component "while in the service of the United States."  See Allen v. Nicholson, 21 Vet. App. 54 (2007).  "Members of the National Guard only serve the federal military when they are formally called into the military service of the United States [and that at] all other times, National Guard members serve solely as members of the State militia under the command of a state governor."  Clark v. United States, 322 F.3d 1358, 1366 (Fed. Cir. 2003).  Therefore, service connection is not warranted for any disability arising solely out of the Veteran's service in the National Guard, absent activation into Federal service.

However, active military, naval, or air service includes any period of ACDUTRA during which a veteran was disabled from a disease or injury incurred or aggravated in the line of duty, and any period of INACDUTRA during which a veteran was disabled from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a).  ACDUTRA is defined as full-time duty in the Armed Forces performed by Reserves for training purposes, and includes full-time duty performed by members of the National Guard of any State. 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).  Thus, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from an injury (but not disease) incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  Accordingly, on remand, the complete dates and types of the Veteran's National Guard service should be verified, and a complete copy of personnel records and treatment records from such service should be obtained.  See 38 C.F.R. § 3.159(c)(2) (2013).

Additionally, the record reflects that the Veteran has been receiving regular treatment from VA facilities in Lufkin and Houston, Texas.  The claims file includes some of these records but, it appears, not all.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  On remand, VA must undertake efforts to acquire these VA treatment records as they may be material to the Veteran's claim.  See 38 U.S.C.A. § 5103A(b).

Finally, the Veteran was provided a VA examination in October 2007; however, whether the Veteran's lumbar spine condition is etiologically related to a period of ACDUTRA or INACDUTRA could not be addressed because National Guard records had not been associated with the claims file.  Once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  As such, the Veteran must be provided a new VA examination to determine whether his lumbar spine condition is etiologically related to his periods of ACDUTRA or INACDUTRA.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all outstanding VA treatment records.  Specifically, all relevant records from VA facilities in Lufkin, Texas and Houston, Texas from 1981 through the date of this remand.  Efforts to obtain these records must be associated with the claims file and requests for these records must continue until the Agency of Original Jurisdiction determines that the records sought do not exist or that further efforts to obtain those records would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2) (2013).  

2. Contact the appropriate custodian, to include the Records Management Center (RMC), appropriate State Adjutant General, and the Veteran's Army National Guard unit and/or command, and request the following:

a. A verification of all periods of active duty, active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) service with the National Guard.

b. Service personnel and service treatment records with respect to the Veteran's service with the National Guard.

All efforts to obtain such records must be documented and associated with the claims file.

3. Following completion of the above, issue a memorandum for inclusion in the claims file detailing each period of verified active service, ACDUTRA and INACDUTRA.

4. Then, schedule the Veteran for an appropriate VA examination to address the etiology of his lumbar spine condition.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  The claims file should be made available for review in connection with the examination. 

The examiner is requested to address the following: 

a. Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that Veteran's lumbar spine condition is etiologically related to a period of ACDUTRA or INACDUTRA during Veteran's National Guard service?  

The examiner is requested to provide a complete rationale for any opinion expressed based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  

5. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence. If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


